Citation Nr: 0717900	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1952 to October 
1953.  The veteran died in February 1977, and the appellant 
is his surviving spouse.  

By rating action in February 1981, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of this decision and did not appeal.  

In December 2000, the Board of Veterans' Appeals (Board) 
denied the appellant's claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  

This matter initially came before the Board on appeal from an 
April 2002 decision by the RO which found that new and 
material evidence had not been submitted to reopen the claims 
of service connection for the cause of the veteran's death 
and entitlement to DIC benefits.  

In December 2003, the Board denied the claims, and the 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In March 2005, 
the Court granted a Joint Motion to vacate and remand the 
December 2003 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  




REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand and to readjudicate the claim.  

Concerning the appellant's attempt to reopen the claims of 
service connection for the cause of the veteran's death and 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318, the Board notes that a recent decision by 
the Court, Kent v. Nicholson, 20 Vet. App. 1 (2006), 
addressed the question of whether VA adequately fulfilled the 
duty to notify under 38 U.S.C. § 5103(a) with respect to the 
appellant's claim to reopen.  In order to successfully reopen 
a previously and finally disallowed claim, the law requires 
the presentation of a special type of evidence - evidence 
that is both new and material.  The terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) requires that 
VA inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Therefore, VA must consider the 
bases for the prior denial and notify the claimant of the 
type of evidence that would be necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In the instant case, the RO's December 2001 notice letter 
informing the appellant of VA's duty to assist her in the 
development of her claims for the cause of the veteran's 
death and entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 was inadequate under the holding in Kent.  Therefore, 
the matter must be remanded to provide proper notice 
concerning the request to reopen the prior final rating and 
Board decisions.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The RO should send the appellant a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to reopen her claims of service 
connection for the cause of the veteran's 
death and entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. 
§ 1318 (See Kent v. Nicholson, 20 Vet. 
App. 1 (2006), and to establish an 
effective date for the potential award of 
any benefits granted per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  After the requested development has 
been completed, the RO should 
readjudicate the claims based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


